Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed April 29, 2022. Claims 29-48 are presented for examination. Claims 29 and 38 are independent claims.
Priority
Examiner acknowledges the claims for domestic priority under 35 U.S. C. 119 (e) to provisional patent application 62702309, which was filed July 23, 2018.

Information Disclosure Statement

The Applicant’s Information Disclosure Statement filed (July 29, 2022) has been received, entered into the record, and considered.
Drawings

The drawings filed April 29, 2022 are accepted by the examiner.


Oath/Declaration
The Office acknowledges receipt of a properly signed Oath/Declaration submitted April 29, 2022.

Abstract

The abstract filed April 29, 2022 is accepted by the examiner. 


                                                              Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CPR 3.73(b).  
Claims 29-48 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3,7-11, 14 and 18-27 of application No. 17253888 (Patent 11320899). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims recites a display configured to be disposed before an eye of a wearer of the wearable system, the display configured to display virtual content to the wearer of the wearable system; non-transitory memory configured to store a head pose neural network; and a hardware processor programmed to: determine particular virtual content configured for display at a head pose of the wearer predicted for an upcoming time, the head pose being predicted based on sensor information associated with the display and the head pose prediction neural network; and cause rendering of the particular virtual content, wherein rendering is configured to be completed when the display is associated with the head pose, therefore the same limitations as claimed in application No. 17253888.
This is an obviousness-type double patenting rejection.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 29, 31-40 and 42-48 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al (US 10942564 B2) in view of Dillion (US 9442564 B1).

As to Claims 29 and 38: 
Young et al discloses a wearable system (Young, see Abstract, where Young discloses a method for predicting eye movement in a head mounted display (HMD). The method including tracking movement of an eye of a user with a gaze tracking system disposed in the HMD at a plurality of sample points. The method including determining velocity of the movement based on the movement of the eye. The method including determining that the eye of the user is in a saccade upon the velocity reaching a threshold velocity. The method including predicting a landing point on the display of the HMD corresponding to a direction of the eye for the saccade) comprising: a display configured to be disposed before an eye of a wearer of the wearable system (Young, see 904 in figure 2), the display configured to display virtual content to the wearer of the wearable system (Young, see column 10 lines 1-3, where Young discloses interactive virtual reality (VR) scenes from a video game may be rendered on the display screen 904 of the HMD); non-transitory memory configured to store a head data (Young, see column 2 lines 43-44, where Young discloses a non-transitory computer-readable medium storing a computer program for predicting eye) neural network (Young, see figure 4B and column and column 3 lines 55-57, where Young discloses FIG. 4B illustrates a recurrent neural network used for predicting a landing point of a saccade associated with a user upon viewing a display of an HMD); and a hardware processor programmed (Young, see column 2 lines 58-65, where Young discloses that a computer system is disclosed having a processor and memory coupled to the processor, the memory having stored therein instructions that, if executed by the computer system, cause the computer system to execute a method for predicting eye movement in an HMD. The method including tracking movement of an eye of a user with a gaze tracking system disposed in the HMD at a plurality of sample points) to: determine particular virtual content configured for display at a head data of the wearer predicted for an upcoming time (Young, see 750  in figure 7, where Young discloses Rendering a first video frame having a foveal region of high resolution centered about the landing point), the head data being predicted based on sensor information associated with the display and the head data prediction neural network (Young, see figure 4B and column and column 3 lines 55-57, where Young discloses FIG. 4B illustrates a recurrent neural network used for predicting a landing point of a saccade associated with a user upon viewing a display of an HMD); and cause rendering of the particular virtual content (Young, see column 10 lines 1-3, where Young discloses interactive virtual reality (VR) scenes from a video game may be rendered on the display screen 904 of the HMD), wherein rendering is configured to be completed when the display is associated with the head data (Young, see gaze detection sensor 265 in figure 3A and column 11 lines 1-15, where Young discloses that broadly speaking, analysis of images captured by the gaze tracking sensor 265, when considered alone, provides for a gaze direction of the user relative to the HMD 102. However, when considered in combination with the tracked location and orientation of the HMD 102, a real-world gaze direction of the user may also be determined, as the location and orientation of the HMD 102 is synonymous with the location and orientation of the user's head. That is, the real-world gaze direction of the user can be determined from tracking the positional movements of the user's eyes and tracking the location and orientation of the HMD 102. When a view of a virtual environment is rendered on the HMD 102, the real-world gaze direction of the user can be applied to determine a virtual world gaze direction of the user in the virtual environment).
Young differs from the claimed subject matter in that Young does not explicitly disclose pose data. However in an analogous art, Dillion discloses pose data (Dillion, see column 6 lines 64-67, where Dillion discloses that the device relies on the pose 65 of the head or face of the user with respect to the device and/or apparent motion of the user's head or face with respect to the device, as defined by vector 112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Young with Dillion. One would be motivated to modify Young by disclosing pose data as taught by Dillion thereby input data from inertial sensors or other input devices can be used to improve a tracking system (Dillion, column 10 lines 15-17).


As to Claims 31 and 42: 
Young in view of Dillion discloses the system of claim 29, wherein the sensor information is obtained via an inertial measurement unit (Young, see column 8 lines 33-34, where Young discloses inertial sensors within the HMD 102).


As to Claims 32 and 43: 
Young in view of Dillion discloses the system of claim 29, wherein the head pose prediction network is a neural network comprising a recurrent neural network (Young, see column 14 lines 13-15, where Young discloses that the recurrent neural network includes a long short term memory (LSTM) module 440 and a fully connected multilayer network 450 ( e.g., a 15 multilayer perceptron)).

As to Claims 33 and 44: 
Young in view of Dillion discloses the system of claim 32, wherein the recurrent neural network is connected to a fully connected layer (Young, see column 14 lines 13-15, where Young discloses that the recurrent neural network includes a long short term memory (LSTM) module 440 and a fully connected multilayer network 450 ( e.g., a 15 multilayer perceptron)).

As to Claims 34 and 45: 
Young in view of Dillion discloses the system of claim 33, wherein the fully connected layer outputs a 3 degree-of-freedom (DOF) pose or a 6 degree-of-freedom (DOF) pose (Young, see column 28 lines 41-43 and 60-62, where Young discloses that single and multiple axis models are available to detect magnitude and direction of the acceleration in different directions. The accelerometer is used together with magnetometer 910A to obtain the inclination and azimuth of the head-mounted display 102).

As to Claims 35 and 46: 
Young in view of Dillion discloses the system of claim 32, wherein the recurrent neural network comprises a stack of one or more long short term memory cells or a stack of one or more gated recurrent units (Young, see column 14 lines 13-15, where Young discloses that the recurrent neural network includes a long short term memory (LSTM) module 440 and a fully connected multilayer network 450 ( e.g., a 15 multilayer perceptron)).



As to Claims 36 and 47: 
Young in view of Dillion discloses the system of claim 29. wherein the sensor data is filtered using an extended Kalman filter (Dillion, see column 19 lines 19-22, where Dillion discloses that when using a Kalman filter for tracking a user, the state of the Kalman filter may represent, for example, one or more of a position of the user relative to the device, a velocity or acceleration of the user with respect to the device, a position of the device, and motion of the device).

As to Claims 37 and 48: 
Young in view of Dillion discloses the system of claim 29, wherein the head pose comprises an orientation of the head of the user, and wherein rendering is configured to be completed when the display is associated with the orientation (Young, see gaze detection sensor 265 in figure 3A and column 11 lines 1-15, where Young discloses that broadly speaking, analysis of images captured by the gaze tracking sensor 265, when considered alone, provides for a gaze direction of the user relative to the HMD 102. However, when considered in combination with the tracked location and orientation of the HMD 102, a real-world gaze direction of the user may also be determined, as the location and orientation of the HMD 102 is synonymous with the location and orientation of the user's head. That is, the real-world gaze direction of the user can be determined from tracking the positional movements of the user's eyes and tracking the location and orientation of the HMD 102. When a view of a virtual environment is rendered on the HMD 102, the real-world gaze direction of the user can be applied to determine a virtual world gaze direction of the user in the virtual environment).
Allowable Subject Matter
Claims 30 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bradski (US 20160026253 A1).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON M ROSARIO/Primary Examiner, Art Unit 2624